5 A.3d 490 (2010)
298 Conn. 932
418 MEADOW STREET ASSOCIATES, LLC
v.
CLEAN AIR PARTNERS, LLC, et al.
SC 18699
Supreme Court of Connecticut.
Decided October 14, 2010.
William J. Kupinse, Jr., Bridgeport, and Andrew M. McPherson, in support of the petition.
Michael J. Leventhal, Westport, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 123 Conn.App. 416, 1 A.3d 1194 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff lacked standing to bring this action, since one of its member's votes should not have been excluded pursuant to General Statutes § 34-187(b) on the ground that she had `an interest in the outcome of the suit that is adverse to the interest of the limited liability company?'"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.